In a proceeding under section 330 of the Election Law (1) to invalidate a petition designating Harold Gellman and 27 others as candidates of the Democratic party in the primary election for certain party positions in the Fifth Assembly District, Queens County; (2) to enjoin the Board of Elections from placing their names as such candidates on the official primary ballot; and (3) for other relief, the parties cross-appeal from certain portions of an order of the Supreme Court, Queens County, entered August 27, 1962 which, after a hearing, in part granted and in part denied the application. Said candidates also appeal from another order of the same court, dated August 28, 1962, which (1) denied their motion to dismiss the petition and (2) overruled their special appearance in said proceeding. Orders, insofar as appealed from, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.